Order entered January 24, 2022




                                    In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-21-01168-CV
                            No. 05-21-01169-CV

                    IN RE JUAN F. TURCIOS, Relator

         Original Proceeding from the 203rd Judicial District Court
                           Dallas County, Texas
           Trial Court Cause Nos. F11-70886-P and F11-70896-P

                                  ORDER
              Before Justices Myers, Partida-Kipness, and Carlyle

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.


                                          /s/   ROBBIE PARTIDA-KIPNESS
                                                JUSTICE